KELLER, P.J.,
dissenting
Mental illness and incompetence to be executed are not the same thing.1 Appellant has produced evidence that he is mentally ill, but he has produced no evidence that he fails to understand (1) that he is to be executed and the execution is imminent or (2) the reason he is to be executed. There is simply no evidence that anyone has ever asked appellant if he understands that he is to be executed and that his execution is imminent. Nor is there any evidence that anyone has asked him if he understands that he is being executed for the capital murder of two peace officers. I agree, with most of the Court’s analysis regarding the proper standard of review, but I do not agree with its application to the facts in this case.
I respectfully dissent.

. See Ferguson v. Sec’y, Fla. Dep’t of Corr., 716 F.3d 1315, 1336 n. 4 (11th Cir.2013); State ex rel. Cole v. Griffith, 460 S.W.3d 349, 356 (Mo.2015).